Case: 3:20-cv-00282-TMR Doc #: 3 Filed: 07/10/20 RagerrbricaLRAteesD #: 33

COURT OF COMMON PLEAS

Thursday, April 23, 2020 12:20:43 PM

CASE NUMBER: 2020 CV 01801 Docket ID: 34523616
NIKE FOLEY

CLERK OF COURTS MONTGOMERY COUNTY OHIO

IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO

SANDRA LEE BERNARD
4905 Goodyear Drive
Dayton,, Ohio 45406

Plaintiff
VS,

WALMART INC.

c/o CT CORPORATION SYSTEMS
4400 Easton Commons Way

Suite 125

Columbus, Ohio 45319

and

MEDICAL MUTUAL OF OHIO
c/o CT CORPORATION SYSTEMS
4400 Easton Commons Way
Columbus, Ohio 45319

Defendants

CIVIL DIVISION

}
}

CASE NO.

COMPLAINT FOR
PERSONAL INJURIES
WITH JURY DEMAND

 

Now comes Plaintiff, Sandra Lee Bernard, by and through counsel and for her Complaint

states the following:

FIRST CAUSE OF ACTION

1, At all times relevant herein, Defendant, Walmart Inc., owned, operated, and

maintained a store at 7725 Hoke Road, Englewood, Ohio 45315, located in Montgomery County,
Case: 3:20-cv-00282-TMR Doc #: 3 Filed: 07/10/20 Page: 2 of 4 PAGEID #: 34

Ohio and doing business at said location.
2. On or about April 27, 2018, Plaintiff, Sandra Lee Bernard (hereinafter “Plaintiff”,
was injured as a direct result of an incident that took place while Plaintiff was legally on

Defendant’s premises as a business invitee on the location stated in paragraph one above.

3. On or about April 27, 2018, Plaintiff, Sandra Lee Bernard, shopped at the
Walmart store listed in paragraph 1 above and purchased a 55 inch television from said
Defendant.

4, An employee of Walmart was helping Plaintiff to load the television into

Plaintiff's Chevrolet Malibu backseat when the employee negligently shoved the television into
Plaintiff, knocking her onto the ground. The said employee tried to pick up the Plaintiff and
dropped her to the ground.

5. Asa direst and proximate cause of the Walmart’s negligence, Defendant hit her

head and sustained injuries to her head, back and neck.

6. As a direct and proximate result of the aforementioned negligence of the
Defendant, Walmart Inc., Plaintiff has suffered physical injuries and damages including but not
limited to the following:

a. Pain in her head, shoulders, back and neck:
b. Pain and suffering and the loss of ability to perform usual activities;

c. Reasonable and necessary medical expenses in the approximate sum of $40,000.00
to date and may incur additional expenses;

d. Miscellaneous out of pocket expenses in an amount yet to be determined.
WHEREFORE, Plaintiff, Sandra Lee Bernard, demands judgment against the Defendant,
Walmart Inc., in amount in excess of $25,000.00, plus interest and costs of this action.
SECOND CAUSE OF ACTION

7, Plaintiff, Sandra Lee Bernard, realleges as if fully rewritten herein ail the

allegations in paragraphs one through six of the foregoing Complaint.
Case: 3:20-cv-00282-TMR Doc #: 3 Filed: 07/10/20 Page: 3 of 4 PAGEID #: 35

8, Defendant, Medical Mutual of Ohio, may have paid medical expenses on behalf
of Plaintiff, Sandra Lee Bernard, in connection with the injuries as set forth in the First Claim for
Relief.

9, As a result, Defendant, Medical Mutual of Ohio, may have a vested interest in the

within action as a result of its claim of subrogation.

9. Defendant, Medical Mutual of Ohio, is being joined in this action to defend and

protect its claim of subrogation.

WHEREFORE, the Plaintiff, Sandra Lee Bernard, demands that Medical Mutual of
Ohio appear and represent its interests in this within action or be forever barred from pursuing its

subrogation claims.

Respectfully submitted,

/s/Rebecca Barthelemy-Smith
REBECCA BARTHELEMY-SMITH
Attorney for Plaintiff

Bar ID# 0003474

7821 N. Dixie Drive

Dayton, Ohio 45414

(937) 454-1100

(937) 454-7344 (fax)
rbsmith@ameritech net
Case: 3:20-cv-00282-TMR Doc #: 3 Filed: 07/10/20 Page: 4 of 4 PAGEID #: 36

JURY DEMAND

Now comes Plaintiff, by and through counsel, and hereby demand a trial by jury on all
issues of this matter.

Respectfully submitted,

/s/Rebecca Barthelemy-Smith
REBECCA BARTHELEM Y-SMITH
Attorney for Plaintiff
